MEMORANDUM OPINION

                                          No. 04-11-00287-CR

                                       IN RE Torreon LUCHEY

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: May 11, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 19, 2011, relator filed a petition for writ of mandamus, complaining of the trial

court’s failure to rule on various pro se motions. However, counsel has been appointed to

represent relator in the criminal proceeding pending in the trial court for which he is currently

confined. A criminal defendant is not entitled to hybrid representation. See Robinson v. State,

240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim.

App. 1995). A trial court has no legal duty to rule on pro se motions or petitions filed with

regard to a criminal proceeding in which the defendant is represented by counsel. See Robinson,
240 S.W.3d at 922. Consequently, the trial court did not abuse its discretion by declining to rule



1
 This proceeding arises out of Cause No. 2010-CR-3936, styled State of Texas v. Torreon Luchey, pending in the
399th Judicial District Court, Bexar County, Texas, the Honorable Juanita A. Vasquez-Gardner presiding.
                                                                                     04-11-00287-CR

on relator’s pro se motions filed in the criminal proceeding pending in the trial court.

Accordingly, the petition for writ of mandamus is denied. TEX. R. APP. P. 52.8(a).

       Additionally, relator filed an Application for Leave to File Petition for Writ of

Mandamus. No leave is required to file a petition for writ of mandamus in this court. TEX. R.

APP. P. 52. Therefore, relator’s motion for leave to file is DENIED as moot.

                                                           PER CURIAM

DO NOT PUBLISH




                                              -2-